Citation Nr: 1046443	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-26 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for a right 
tibial stress fracture.

3.  Entitlement to an initial compensable rating for a left 
tibial stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to May 2007, to 
include service in Afghanistan from May 2004 to November 2004 and 
in Iraq from August 2005 to February 2006.  He was awarded Combat 
Action Ribbons.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the Winston-
Salem, North Carolina, RO as part of the Benefits Delivery at 
Discharge (BDD) program.  That decision granted service 
connection for PTSD, evaluated as 10 percent disabling, and right 
and left tibial stress fractures, evaluated as noncompensable.  
The awards were made effective May 29, 2007.  In November 2009, 
the RO granted a 30 percent rating for PTSD, effective May 29, 
2007.

The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing service 
members to file pre-discharge claims for disability compensation 
with VA.  In order to facilitate the quick processing of claims 
under the BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every document 
involved in the claims process.  The use of this system allows VA 
to leverage information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
sleep difficulties, nightmares, depression, anxiety, 
hopelessness, intrusive memories, constricted or dysphoric mood, 
difficulty concentrating, emotional numbness, irritability, 
anger, hypervigilance, exaggerated startle response, 
restlessness, foreshortened future, avoidance of others, 
adhedonia, low self esteem; and difficulty in establishing and 
maintaining effective work and social relationships; it has not 
been manifested by suicidal or homicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or irrelevant; 
panic attacks; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; intermittent ability to perform 
activities of daily living; disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.

2.  Since the award of service connection, the Veteran's 
residuals of bilateral tibial stress fractures have manifested by 
subjective complaints of occasional dull, achy pain located in 
the shins, but no objective evidence of functional limitation or 
bone or joint abnormality.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.655, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial compensable rating for a right 
tibial stress fracture have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.655, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5262 (2010). 

3.  The criteria for an initial compensable rating for a left 
tibial stress fracture have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.655, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  ).

The record also reflects that VA has made reasonable effort to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, post-
service treatment records, reports of two April 2007 pre-
discharge examination and two July 2009 VA examinations, and 
statements submitted by the Veteran and his representative, on 
his behalf.

II. Background

Service treatment records show treatment for stress fractures and 
shin splints during 2003.  On January 18, 2007, the Veteran was 
seen for complaints of right knee and elbow pain, of several 
months' duration.  Following examination, the assessment was 
joint pain.  On a March 2007 separation examination report of 
medical assessment, the Veteran complained of nightmares and 
back, knee and joint pain, along with stress fractures.  The 
examiner currently non-limiting; knee pain-occasional; bilateral 
tibial stress fractures-2003; and all conditions non-limiting.  
The Veteran reported nightmares of rocket propelled grenade (RPG) 
attacks in Iraq.

During an April 5, 2007 pre-discharge examination, the Veteran 
gave a history of bilateral stress fractures (shin splints) of 
the tibia, which started when running in boot camp and had 
continued for four years.  He described the pain as sharp, which 
is brought on by physical activity (running) and is relieved by 
rest, going away by itself.  He could function without 
medications but his shin splints affect his ability to run.  

Examination of the extremities, including the tibia and fibula 
were normal, bilaterally.  There were no signs of abnormal weight 
bearing.  His posture and gait were normal in appearance.  There 
was no deformity, ankylosis, edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, guarding of 
movement or subluxation of either ankle.  The Veteran had normal 
range of motion without pain, fatigue, weakness, lack of 
endurance, incoordination or additional degree of limitation of 
motion of both ankles after repetitive use.  Neurological and 
sensory examination of the lower extremities was within normal 
limits.  X-rays of the bilateral tibia-fibula were normal.  The 
diagnoses included bilateral shin splints, currently resolved 
with no current residuals.
 
During an April 12, 2007 mental disorders pre-discharge 
examination, the Veteran gave a history of nightmares and 
possible PTSD.  He complained of problems sleeping almost every 
night, even when he is tired he cannot fall asleep, and waking up 
once or twice a night.  He reported nightmares about three times 
a month.  During the day, he was anxious and tense.  He had had 
no panic attacks.  He did have some startle and hypervigilance.  
He could go out to the mall but did not prefer to do so.  

The Veteran indicated that he was a little bit more isolated and 
did not get out as much as he use to or go to clubs or things 
like that.  He had some intrusive memories but no flashbacks.  
The Veteran admitted to some depression, loss of energy and loss 
of interest.  Some days when he wakes up he just does not want to 
do much.  He had some increased irritability and reported that he 
got frustrated easily.  There was some avoidance.  He did not 
like to think or talk about Iraq and so he avoided conversations.  

On mental status examination, the Veteran was neatly groomed and 
dressed.  He behaved normally.  He was pleasant, cooperative and 
polite.  He was not hostile or belligerent.  Speech was normal in 
rate and tone.  Speech was spontaneous and logical, not inhibited 
or vague.  There was no pressured speech, flight of ideas or loss 
associations.  He communicated well.  The Veteran was not 
suicidal or homicidal and there were no hallucinations, 
delusions, paranoia or ideas of reference.  His self-confidence 
was good.  Judgment was good; insight was fair.  

The diagnosis was mild PTSD.  A Global Assessment of Functioning 
(GAF) score of 65 was assigned.  The examiner added that the 
Veteran could get along with the public, coworkers and 
supervisors.  He could learn new procedures and follow complex 
instructions.  He had a little bit of a problem with being tired 
from poor sleep, anxiety and depression.  He was able to do his 
military job well.  However, he had some decreased activities but 
in general did fairly well socially.  The examiner indicated that 
the Veteran's symptoms caused occupational and social impairment 
with decreases in work efficiency and occupational tasks only 
during periods of significant stress.

In a June 2007 rating decision, service connection was granted 
for PTSD and for bilateral tibial stress fractures and initial 10 
percent and noncompensable ratings, respectively, were assigned 
based on the April 2007 pre-discharge examination reports.  

In October 2007, the Veteran was treated in the ER for an 
exacerbation of his chronic bilateral shin splints, which he 
described as dull and achy pain, moderate in severity, and only 
partially relieved with acetaminophen.  He was again treated in 
the ER in May 2008 for bilateral leg pain of one week's duration 
after doing exercise.  The Veteran gave a history of stress 
fractures of both legs, denying trauma or falls.  

On physical examination, there was no evidence of trauma or of 
edema.  Analgesics were prescribed.  An August 2008 VA primary 
care follow-up reveals that range of motion of the 
musculoskeletal system was intact, muscle tone was adequate, and 
no deformities were noted.  The extremities showed no clubbing, 
cyanosis, edema, skin discoloration, trauma, ulcers or callus.  

An October 22, 2007 VA psychologist note reflects the Veteran's 
report of always being in a bad mood.  He stated that anything, 
no matter how small, upset him; that he had sleep problems and 
nightmares; and that he was always tired.  The Veteran indicated 
that he forgot things.  An initial assessment reflected that the 
Veteran was having moderately severe difficulties five months 
into his transition and readjustment back to civilian and family 
life after four years in the Marine, which included two 
deployments to Operation Enduring Freedom (OEF) and Operation 
Iraqi Freedom (OIF).  He had not been able to find a job and was 
a full-time university student using GI Bill benefits.  The 
Veteran seemed to be suffering from a depressive disorder Not 
Otherwise Specified (NOS), in addition to PTSD by history.  

A week later, the Veteran complained of insomnia, irritability 
and war-related nightmares, whose frequency and intensity had 
decreased.  He was well dressed and well groomed.  He was anxious 
in a euthymic mood.  An early November 2007 VA psychologist note 
shows that the Veteran felt unsure and indecisive about what to 
study and which career to choose.  He was not suicidal or 
homicidal.  No delusions or hallucinations were observed or 
reported.  When seen at the end of November 2007, he continued to 
have nightmares and poor patience and was easily irritated.  He 
dreamt of a comrade who was killed and was always depressed.  

The Veteran was having concentration problems and difficulty with 
his studies.  On mental status examination, he had adequate 
hygiene, a constricted affect, and was anxious.  He was 
cooperative; speech was low pitch without any perceptual 
disorders.  Thought content was normal and thought processes were 
coherent, relevant, and logical.  He was oriented to person, time 
and place.  Memory was intact.  His judgment was good; his 
insight was fair.  The diagnosis was PTSD and a GAF score of 65 
was assigned.  

At a February 2008 follow-up, the Veteran had been interviewed 
for a job, passed both interviews, but was denied the job.  On 
mental status examination, the Veteran was alert and well groomed 
with no delusions, perceptual disorder, depressive ideas or ideas 
of reference.  He complained of anxiety and disturbed sleep 
pattern, insomnia, and nightmares.  The Veteran was oriented to 
time, place and person.  He was easily irritated and restless.  
His affect was anxious; his mood was dysphoric.  The Veteran 
denied panic attacks and suicidal or homicidal ideations.  Memory 
was intact.  Judgment was good; insight was fair.  The assessment 
was in contact with reality, not suicidal or homicidal.  PTSD was 
subclinical; he was assigned a GAF score of 65.  

An April 2008 VA psychosocial assessment reflects symptoms of 
anger, sadness, irritability and low self esteem.  A late April 
2008 VA psychology note reflects that screening showed that the 
Veteran felt down, depressed and hopeless; that he had trouble 
falling or staying asleep or sleeping too much; that he felt that 
he had let himself and his family down; that he had trouble 
concentrating; that he had repeated disturbing memories of the 
stressful events from the past; that he felt very upset when 
something reminded him of the past stressful experience; that he 
suffered physical reactions when something reminded him of the 
stressful experience; that he avoided thinking or talking about 
and activities or situations that would remind him of past 
stressful experiences; that he felt distant or cut off from 
others and felt emotionally numb; that he felt as if his future 
would be cut short; that he felt irritable or had angry 
outbursts; and that he was hypervigilant.  

When seen at the end of July 2008, the Veteran indicated that he 
had found a part-time temporary job with the U.S. Postal Service 
(USPS).  He reported having episodes of anxiety, avoiding crowds, 
and loneliness.  On mental status examination, the Veteran was 
well groomed and oriented to time, place and person.  There were 
no ideas of reference, depressive ideas, delusions, perceptual 
disorder, or panic attacks.  

The Veteran denied suicidal or homicidal ideations.  Memory was 
intact.  Judgment and insight were good.  He complained of 
anxiety, restlessness, and intrusive recalls.  The assessment was 
in contact with reality, not suicidal or homicidal; and symptoms 
of anxiety and avoidance.  A GAF score of 70 was assigned.  A 
December 2008 VA psychiatric progress note reflects that the 
Veteran was working and studying psychology.  He had a 
girlfriend.  However, he awakens in the middle of the night 
struggling, hitting the wall and his girlfriend, but does not 
recall his dreams.  The Veteran had intrusive memories and got 
rid of all his military mementos, clothes, pictures, etc.  

On mental status examination, he was alert and well groomed and 
oriented to time, person and place.  There were no ideas of 
reference, depressive ideas, delusions, perceptual disorder, or 
panic attacks.  The Veteran denied suicidal or homicidal 
ideation.  Memory was intact.  Insight was fair; judgment was 
good.  He complained of anxiety, restlessness, insomnia, 
nightmares, and intrusive recalls.  The assessment was in contact 
with reality, not suicidal or homicidal; and intrusive and 
avoidant symptoms.  A GAF score of 70 was assigned for PTSD.

During a July 2009 VA bones examination, the Veteran reported 
bilateral distal leg pain when running, with symptoms improving 
when he stops running.  He denied the use of any anti-
inflammatory drugs.  He complained of anterior tibial pain with 
flare-ups every two or three weeks, which last hours and are 
moderate in severity and prevent him from engaging in sports.  

On examination, there was no evidence of leg shortening, or bone 
or joint abnormalities.  There were no functional limitations on 
standing or walking.  A November 2007 bone scan was consistent 
with bilateral shin splints.  The examiner noted that the Veteran 
was employed part-time with the USPS and that he had lost less 
than 1 week of time in the last 12 months due to medical 
appointments.  The diagnosis was residuals of right and left 
tibia stress fractures with no significant occupational effects 
and only mild effects on shopping and moderate effects on sports 
and exercise.  The examiner indicated that the Veteran's 
residuals of tibial stress fractures had no effect on chores, 
recreation, traveling, feeding, bathing, dressing, toileting, or 
grooming.  

At a contemporaneous VA PTSD examination, the Veteran reported he 
was studying political science in college and had been living 
with his girlfriend for the past six months.  His social 
relationships were limited to his mother, brother and girlfriend.  
He denied physical activity beyond the walking he does as a 
postman.  Psychosocial functioning was fair, as the Veteran 
indicated that he was not happy.  On examination, he was clean 
and casually dressed.  

The Veteran was oriented to person, time and place.  Speech, 
thought process and content and psychomotor activity were 
unremarkable.  He was cooperative; his affect was normal.  His 
mood was anxious.  He had persecutory and paranoid delusions.  
The Veteran denied hallucinations.  Attention was intact, and he 
was able to do serial 7s and spell a word backward.  He denied 
suicidal or homicidal thoughts, obsessive/ritualistic behavior 
and panic attacks.  Impulse control was fair.  The Veteran 
reported sleep impairment due to frequent nightmares and 
flashbacks.  He was unmotivated but did maintain minimum personal 
hygiene.  He denied problems with activities of daily living.  
Memory was normal.  

The Veteran had recurrent intrusive and distressing recollections 
of his stressor events and avoided thoughts, feelings or 
conversations associated with trauma and activities, places or 
people that might arouse recollections of the trauma.  He also 
has difficulty falling or staying asleep, irritability or 
outbursts of anger, hypervigilance, and exaggerated startle 
response.  The Veteran reported that he was not happy, felt out 
of place, nothing pleased him and he was socially isolated and 
frustrated.  He indicated that he had lost 2 weeks from work in 
the last 12 months due to medical appointments and sick leave.  

The examiner added that the Veteran appeared confused, 
frustrated, unmotivated, and without future plans or guidance.  
He had severe war memories, flashbacks and nightmares.  The 
Veteran was noted to be verbally hostile at work, to have marital 
(live-in girlfriend not wife) problems, and had abandoned 
college.  Although working, he had problems with interpersonal 
relationships.  

The prognosis for improvement in his psychiatric condition and 
functional status was guarded due to PTSD symptoms.  However, the 
examiner added that there was not total occupational and social 
impairment due to PTSD signs and symptoms but opined that there 
was reduced reliability and productivity due to PTSD symptoms, 
including hostility at work and interpersonal relationship 
problems due to flashbacks and nightmares. 

In a November 2009 rating decision issued in December 2009, the 
RO assigned an initial 30 percent rating for PTSD, effective May 
29, 2007.

A November 2009 VA primary care visit was nearly identical to 
that in August 2008, except that the Veteran had tenderness in 
the left heel with an assessment of left heel pain.


III. Analysis

A.  Higher Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where, as here, the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD

The Veteran's PTSD has been evaluated as 30 percent disabling, 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 30 percent rating is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.

A global assessment of function score (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 
4.130 (2010).  The GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence reveals GAF scores of 65 to 70.  A GAF score ranging 
from 61 to 70 reflects some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Thus, the GAF scores of 
record have been in the mild range.

The Veteran and his representative contend that a higher rating, 
such as 70 percent, is warranted.  The Court has held that the 
criteria for a 70 percent rating for PTSD are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood and that the Board's 
analysis should focus on whether there are deficiencies in these 
areas.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board finds that based on the totality of the evidence and 
after resolving any reasonable doubt in favor of the Veteran, his 
PTSD more nearly approximates the criteria for a 50 percent 
rating, but no more, during the entire period in issue.  Thus, 
the Board concludes that staged ratings are not warranted.

Following discharge from service, the Veteran was studying at the 
university and did not obtain his part-time job with the USPS 
until July 2008, where he is still employed part time.  However, 
according to the July 2009 VA examiner, the Veteran abandoned his 
studies.  The July 2009 VA examiner opined that there was reduced 
reliability and productivity due to the Veteran's PTSD symptoms, 
including hostility at work and interpersonal relationship 
problems due to flashbacks and nightmares.  

The April 2007 pre-discharge examiner indicated that the 
Veteran's symptoms caused occupational and social impairment with 
decreases in work efficiency and occupational tasks only during 
periods of significant stress.  That examiner added that the 
Veteran could get along with the public, coworkers and 
supervisors; that he could learn new procedures and follow 
complex instructions; and that he was able to do his military job 
well.  In any event, the record can be read as showing 
deficiencies in the area of work.

The Veteran was reportedly a student throughout most the appeal 
period; however, on several occasions, beginning in November 
2007, he was noted to be having concentration problems and 
difficulty with his studies.  By July 2009, he had already 
abandoned his university studies.  Thus, the record can be read 
that PTSD caused deficiencies in this area.  

There is mixed evidence with regard to family relations.  During 
the pendency of this appeal, the Veteran's father died.  However, 
he appears to be close to his mother and brother.  An April 2008 
VA psychosocial assessment reflects that he felt distant or cut 
off from others and felt emotionally numb.  

By December 2008, the Veteran had a girlfriend.  But at the July 
2009 VA PTSD examination, the Veteran reported that his social 
relationships were limited to his mother, brother and girlfriend 
and that he had been living with his girlfriend for the past six 
months.  During that examination, he reported that he was not 
happy, felt out of place, nothing pleased him and he was socially 
isolated and frustrated.  The Veteran indicated that he was 
having problems with his girlfriend.  In any event, the record 
can be read as showing deficiencies in the area of family 
relations.

The VA outpatient and examination reports showed that the 
Veteran's judgment and thinking were intact.  Treatment records 
show problems with anger and irritability, but the VA treatment 
records show that the Veteran had insight into his issues.  The 
records contain no reports of deficiencies in the areas of 
judgment or thinking.  On occasion, the Veteran's mood was 
described as euthymic, constricted or dysphoric.

In light of the above legal criteria and evidence of record, the 
Board concludes that, since the award of service connection, an 
initial rating in excess of 50 percent for the Veteran's PTSD is 
not warranted.  The evidence shows that his PTSD has been 
productive of social impairment with reduced reliability and 
productivity as manifested by such symptoms as irritability, 
depression, anxiety, anger, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective social 
and work relationships, sleep difficulties, hypervigilance, and 
hyperstartle reaction.  Generally, his memory has been intact and 
thought processes and communication were normal.  

The Veteran has been shown to have deficiencies in the area of 
his mood, in that he has been noted to be depressed.  He does 
not; however, have deficiencies in most of the areas contemplated 
in the criteria for a 70 or 100 percent rating.  The Veteran has 
consistently denied suicidal or homicidal ideation, panic 
attacks, obsessional rituals, or impaired impulse control.  His 
speech has not been intermittently illogical, obscure, or 
irrelevant; he has not had near-continuous panic or depression 
affecting ability to function independently, appropriately and 
effectively; or spatial disorientation.  

Moreover, the Veteran has not neglected his personal appearance 
and hygiene.  Hence, the weight of the evidence is against a 
finding that his PTSD has approximated the criteria for an 
initial rating in excess of 50 percent, at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).


Bilateral Tibial Stress Fractures

The Veteran contends that his residuals of left and right tibial 
stress fractures are more severely disabling than is reflected by 
the currently assigned noncompensable disability rating.  
Specifically, the Veteran asserts that he experiences pain when 
he attempts to run or engage in physical activity.  

The residuals of his bilateral tibial stress fractures have been 
rated under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula.  Under this diagnostic code, malunion of the 
tibia and fibula with slight knee or ankle disability warrants a 
10 percent evaluation, moderate knee or ankle disability warrants 
a 20 percent evaluation, while a 30 percent evaluation is 
assigned in marked malunion cases.  A maximum 40 percent 
evaluation is warranted for nonunion, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran had a history of treatment for stress fractures/shin 
splints primarily from July through December 2003.  During later 
examinations, the Veteran has contended that his shin splints or 
tibial stress fractures are brought on by physical activity 
(running) and are relieved by rest, going away by themselves.  

The VA examinations in April 2007 and July 2009 the Veteran's 
tibia and fibula were normal and nontender.  The Veteran had 
normal ranges of motion without pain, fatigue, weakness, lack of 
endurance, incoordination or additional degree of limitation of 
motion of both ankles after repetitive use.  Neurological and 
sensory examination of the lower extremities was within normal 
limits.  X-rays of the bilateral tibia-fibula were normal.  The 
diagnoses included bilateral shin splints, currently resolved 
with no current residuals.  
The examiners indicated that there was essentially no discernable 
disability and that the stress fractures had resolved.  Veteran's 
residuals of tibial stress fractures had no effect on chores, 
recreation, traveling, feeding, bathing, dressing, toileting, or 
grooming.  

VA outpatient treatment records show occasional complaints of 
bilateral leg pain, but no objective findings.  These same 
records reveal that range of motion of the musculoskeletal system 
was intact, muscle tone was normal, and no deformities were 
noted.  The extremities showed no clubbing, cyanosis, edema, skin 
discoloration, trauma, ulcers or callus.

The Veteran has reported increased symptoms after vigorous 
exercise, such as running; but in the absence of any findings of 
current residuals of stress fractures at any time during the 
appeal period, his complaints cannot be attributed to that non-
existent disability.  

Thus, the Veteran's residuals of bilateral tibial stress 
fractures have been manifested by subjective complaints of dull, 
achy pain located in the shins, but no objective evidence of 
functional limitation or bone or joint abnormality even upon 
repetitive motion.  

In the absence of arthritis, ankylosis, genu recurvatum, malunion 
of the os calcis or astragalus, or osteomyelitis, the Board 
concludes that the preponderance of the evidence is against 
initial compensable ratings for the Veteran's residuals of right 
and left tibial stress fractures, from the date of service 
connection.  Thus, the appeal must be denied.


B.  Extraschedular

The Veteran's disability rating is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension (C&P) Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence that the Veteran's PTSD 
or bilateral tibial stress fractures have been manifested by 
factors that are outside of the rating schedule.  While the 
Veteran's PTSD has been manifested by some occupational and 
social impairment, his bilateral stress fractures have not.  
These manifestations are contemplated in the schedular criteria 
and the currently assigned disability ratings.  Moreover, the 
Veteran has not been hospitalized for any of his service-
connected disabilities since his discharge from active duty.  
Accordingly, referral for an extraschedular consideration of a 
higher initial rating for PTSD or for initial compensable ratings 
for the Veteran's bilateral stress fractures is not warranted.  

C.  Total Rating for Compensation Based on Individual 
Unemployability

The issue of entitlement to a TDIU is part of the appeal of the 
initial rating; because the Court has held that TDIU is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

The United States Court of Appeals for the Federal Circuit has 
clarified that while a TDIU claim may under certain circumstances 
be encompassed in a claim for increase, despite not being 
expressly raised; a claim is not raise where those circumstances 
are absent.  The circumstances raise an informal claim for TDIU 
when a Veteran make a claim for the highest rating possible, 
submits evidence of medical disability, and submits evidence of 
unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 
2009).  

During the appeal period, the Veteran was initially attending 
college full time.  Later, he abandoned college and began working 
part-time for the USPS.  There has been no contention or evidence 
that this employment is marginal.  See 38 C.F.R. § 4.16(a) 
(2010).  There has also been no other allegation or evidence of 
unemployability.  Further consideration of entitlement to TDIU 
is; therefore, not warranted.



ORDER

Entitlement to an initial 50 percent rating for PTSD is granted, 
effective May 29, 2007.

Entitlement to an initial compensable rating for a right tibial 
stress fracture is denied.

Entitlement to an initial compensable rating for a left tibial 
stress fracture is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


